Citation Nr: 1700837	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  08-16 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent since October 31, 2006, for lumbar spine degenerative disc disease with history of low back strain.

2.  Entitlement to a rating in excess of 10 percent since October 31, 2006, for left lower extremity radiculopathy associated with lumbar spine degenerative disc disease with history of low back strain.

3.  Entitlement to a rating in excess of 10 percent since October 31, 2006, for right lower extremity radiculopathy associated with lumbar spine degenerative disc disease with history of low back strain.

4.  Entitlement to service connection for pseudofolliculitis barbae.

5.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from September 1971 to September 1991. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from October 2007 and April 2016 decisions of the Montgomery, Alabama, Regional Office (RO). In May 2012, the Board remanded the appeal to the RO for additional action. The Veteran died in March 2013 and his spouse was substituted for him in the appeal in July 2016.

The issue of service connection for pseudofolliculitis barbae is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's low back disability has been shown to be manifested by no more than constant pain; flare-ups; arthritis; fatigue; increased pain with bending, lifting, prolonged sitting, standing, and walking, and trunk rotation; use of prescription medication; a burning sensation in his feet; pain running from his lower back into his legs and to the bottom of his feet; numbness and tingling in his lower extremities; use of custom shoes and a back brace; low back tenderness; a lack of reflexes in his knees and ankles; occasional use of crutches; and forward flexion to 0 degrees with pain, extension to 0 degrees with pain, right and left lateral flexion to 0 degrees each with pain, and right and left lateral rotation to 0 degrees each with pain.

2. The Veteran's service-connected disabilities made him unable to secure or follow a substantially gainful occupation for the period after May 31, 2012.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, since October 31, 2006, for lumbar spine degenerative disc disease with history of low back strain have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria for a rating in excess of 10 percent since October 31, 2006, for left lower extremity radiculopathy associated with lumbar spine degenerative disc disease with history of low back strain have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for a rating in excess of 10 percent since October 31, 2006, for right lower extremity radiculopathy associated with lumbar spine degenerative disc disease with history of low back strain have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2016).

4.  The criteria for a TDIU for the period after May 31, 2012, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including an August 2007 notice which informed him of the evidence generally needed to support his claim; what actions he needed to undertake; and how VA would assist him in developing his claims. The August 2007 notice was issued to the Veteran prior to the October 2007 rating decision from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analyses

A.  Increased Ratings

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Diagnostic Code 5242 provides ratings for degenerative arthritis of the spine. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

There are also several relevant note provisions associated with Diagnostic Code 5242. Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.) For VA compensation purposes, forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
 
Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

The Veteran's left and right lower extremity radiculopathy is rated according to diagnostic code 8520. Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve. A 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a 40 percent rating is warranted for moderately severe incomplete paralysis. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Private treatment records dated October 2006, January 2007, and October 2007 indicate that the Veteran had burning sensations in his feet that was not relieved by Neurontin. An August 2007 VA treatment record states that the Veteran had constant aches in his back but sometimes the pain was more sharp in nature. He reported no flare-ups in the prior year and no radiation of pain down his legs. He stated that he occasionally had to lift heavy objects at his job as a custodian which sometimes caused increased pain. He avoided heavy physical work at home and was able to walk a few yards. On examination, he exhibited forward flexion to 40 degrees, extension to 10 degrees, right and left rotation to 30 degrees each, and right and left lateral flexion to 20 degrees each. He had no increased functional loss or additional limitation of motion following repeated use. He had no sensory abnormalities, normal lower extremity strength, no evidence of muscle spasms, and no extreme painful motion with movement, although he did move with some stiffness. 

In a November 2007 statement, the Veteran wrote that he sometimes had unexpected flare-ups in his lower back resulting in intense pain running from his lower back into his legs. He took acetaminophen containing codeine for his disability which made him drowsy and limited his ability to perform his job effectively. In a March 2009 statement, the Veteran wrote that the pain ran to the bottom of his feet.

A November 2009 VA treatment record reflects that the Veteran had chronic back pain that was stable, but made worse by lifting or prolonged standing. He occasionally took prescription medication for the pain and sometimes attended physical therapy. The physician noted that he had a lift for his left shoe but asked for custom shoes so that the insert was not necessary. A June 2010 VA treatment record reflects that the Veteran took prescription medication for his back pain and went to physical therapy for usually one period per year. At that time, the Veteran requested a new back brace. A June 2010 VA physical therapy record reflects that the Veteran's low back pain was ongoing and was made worse by awkward movements and sometimes by trunk rotation. He reported pain often traveling down his right leg. He exhibited forward flexion to 45 degrees and extension to 15 degrees. It was noted that he had more pain on extension and more limitation on flexion.

A January 2011 private treatment record reflects that the Veteran reported low back pain but no pain radiating into his lower extremities. He did report occasional numbness and tingling in his lower extremities. He stated that his back pain increased with prolonged sitting or standing, and when bending and lifting.

In August 2011, the Veteran was afforded a VA examination. He reported chronic low back pain and no flare-ups. On examination, he exhibited forward flexion to 50 degrees with pain, extension to 10 degrees with pain, right lateral flexion to 10 degrees with pain, left lateral flexion to 15 degrees with pain, right lateral rotation to 10 degrees with pain, and left lateral rotation to 15 degrees with pain. He had no additional limitation of motion following repeated use. He had tenderness to palpation in his back but no guarding or muscle spasms. He had no reflexes in his knees or ankles and imaging studies indicated he had arthritis in his back. Lower extremity strength and sensory examinations were normal, he had no signs of radiculopathy, and had no neurological impairments related to his low back disorder. 

In January 2013, the Veteran was afforded a VA examination. The Veteran was using crutches to walk, reportedly due to pain shooting down his right leg. He reported occasional use of the crutches. He reported pain flare-ups that were worse with prolonged walking and standing. On examination, the Veteran exhibited forward flexion to 0 degrees with pain, extension to 0 degrees with pain, right and left lateral flexion to 0 degrees each with pain, and right and left lateral rotation to 0 degrees each with pain. The Veteran had functional loss after repeated use resulting in less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing, and/or weight-bearing. He did not have any localized tenderness, guarding, or muscle spasms. Lower extremity muscle strength and sensory tests were normal except for decreased sensation in the right foot and toes. Knee and ankle reflexes were normal. The Veteran exhibited mild right lower extremity radiculopathy resulting in moderate constant pain, severe intermittent pain, severe paresthesias and/or dysesthesias and severe numbness. He was diagnosed with lumbar spine degenerative disc disease with right lumbar radiculopathy. 

The Veteran's low back disability has been shown to be manifested by no more than constant pain; flare-ups; arthritis; fatigue; increased pain with bending, lifting, prolonged sitting, standing, and walking, and trunk rotation; use of prescription medication; a burning sensation in his feet; pain running from his lower back into his legs and to the bottom of his feet; numbness and tingling in his lower extremities; use of custom shoes; low back tenderness to palpation; a lack of reflexes in his knees and ankles; occasional use of crutches; and forward flexion to 0 degrees with pain, extension to 0 degrees with pain, right and left lateral flexion to 0 degrees each with pain, and right and left lateral rotation to 0 degrees each with pain.

Given these facts, the Board finds that a 40 percent rating most closely approximates the Veteran's low back limitation of motion and functional impairment during the relevant period. The Board also finds that the 10 percent ratings for right and left lower extremity radiculopathy adequately reflect the Veteran's right and left lower extremity impairment during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making these determinations, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). A higher rating for the low back disorder is not warranted as the Veteran does not have ankylosis. A higher rating for his right and left lower extremity disorder is not warranted as he does not exhibit moderate sciatic nerve paralysis.

B.  TDIU

In its May 2012 Remand, the Board determined that a claim for TDIU had been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). The Veteran is, in pertinent part, rated at 50 percent for sleep apnea and has a 90 percent overall rating. Therefore, he meets the schedular criteria for TDIU.

In a May 2012 statement, the Veteran's co-worker wrote that the Veteran would fall asleep the minute he sat down. He stated that the Veteran was always fatigued and told him he could not sleep at night. The co-worker wrote that he thought the Veteran was unsafe and a danger to himself and other co-workers. A January 2013 statement from the Veteran's employer, the United States Postal Service, reflects that the Veteran retired from his position as a custodian on May 31, 2012. At the Veteran's January 2013 VA examination, the examiner noted that the Veteran's low back disorder prevented physical, but not sedentary, work.

The Veteran was gainfully employed prior to May 31, 2012. Therefore, he was ineligible for a TDIU during that period. It is more likely than not that, after May 31, 2012, the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. At that time, he was service-connected with compensable ratings for sleep apnea, gastroesophageal reflux disease with granular cell tumor of the esophagus and larynx, prostate cancer, type II diabetes mellitus, his low back disorder, hypertension, residuals of a right flank growth removal, abdominal wall scars, and right and left lower extremity radiculopathy. He had additional service-connected disorders for which he had non-compensable ratings. A VA examiner stated that the Veteran was unable to perform physical labor due to his low back disorder and associated lower extremity radiculopathy. Additionally, his co-worker expressed concern about the safety of the Veteran and others due to the Veteran's constant fatigue and sleepiness. Although the January 2013 VA examiner stated that the Veteran could perform sedentary work, it seems likely that his falling asleep as soon as he sat down would affect his ability to maintain a job doing sedentary work. It is, therefore, more likely than not that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities for the period after May 31, 2012, and TDIU is warranted.



ORDER

A rating of 40 percent since October 31, 2006, for lumbar spine degenerative disc disease with history of low back strain is granted.

A rating in excess of 10 percent since October 31, 2006, for left lower extremity radiculopathy associated with lumbar spine degenerative disc disease with history of low back strain is denied.

A rating in excess of 10 percent since October 31, 2006, for right lower extremity radiculopathy associated with lumbar spine degenerative disc disease with history of low back strain is denied.

TDIU is granted for the period after May 31, 2012.


REMAND

In June 2016, the appellant submitted a notice of disagreement (NOD) with the denial of his claim for service connection for pseudofolliculitis barbae. A statement of the case (SOC) has not been issued. The United States Court of Appeals for Veterans' Claims (Court) has directed that where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued an SOC addressing the issue, the Board should remand the issue to the AOJ for preparation of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The case is REMANDED for the following action:

Issue an SOC to the Veteran and his accredited representative which addresses the issue of service connection for pseudofolliculitis barbae. The Veteran should be given the appropriate opportunity to respond to the SOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


